U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-51012 XINYINHAI TECHNOLOGY, LTD. (Exact Name of Registrant as Specified in its Charter) Utah 87-0427336 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) No. 4, Yantai Road, Centralized Park Haping Road, Harbin Development Zone, China 150060 (Address of Principal Executive Offices) 86-451-868-11118 Issuer's Telephone Number: Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filerNon-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YesNo X APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: November 14, 2011 Common Voting Stock: 19,484,029 XINYINHAI TECHNOLOGY, LTD. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 Index to Condensed Consolidated Financial Statements PAGES Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements ofIncome and Comprehensive Income 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 - 16 XINYINHAI TECHNOLOGY, LTD. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2010 (Stated in US Dollars) September 30, December 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Trade receivables (Net allowance for doubtful accounts of $4,734 for 2011 and $4,598 for 2010) Inventories (Note 7) Other receivables, deposits and prepayments (Note 8(a)) Loan to third parties (Note 8(b)) Total Current Assets Deposits for acquisition of property, plant and equipment - Property, plant and equipment, net (Note 9) Land-use-right TOTAL ASSETS $ $ LIABILITIES AND EQUITY Current Liabilities Collateralized bank loan (Note 10) $ $ Trade payables Customer deposits Other payables and accrued liabilities (Note 11) Value added tax payable Income tax payable TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (NOTE 12) STOCKHOLDERS’ EQUITY Common stock (Note 13) Additional paid-in capital Statutory reserves Accumulated other comprehensive income Retained earnings TOTAL XINYINHAI TECHNOLOGY, LTD. STOCKHOLDERS' EQUITY NONCONTROLLING INTERESTS TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ See the accompanying notes to condensed consolidated financial statements 1 XINYINHAI TECHNOLOGY, LTD. CONDENSED CONSOLIDATED STATEMENTS OFINCOME AND COMPREHENSIVE INCOME FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) (Stated in US Dollars) Three months ended September 30, Nine months ended September 30, Revenues $ Cost of revenues (1,203,002 ) (1,033,194 ) (4,212,441 ) (3,598,485 ) Gross profit Operating expenses Selling and distribution expenses General and administrative expenses Research and development expenses - - Total operating expenses Income from operations Interest income Other income Finance costs (Note 4) (99,361 ) (59,398 ) (243,459 ) (161,919 ) Income before income taxes and noncontrolling interest Income taxes (Note 5) (54,440 ) (24,708 ) (82,713 ) (128,228 ) Net income before noncontrolling interests Net income attributable to noncontrolling interests (31,558 ) (17,457 ) (29,612 ) (98,100 ) Net income attributable to Xinyinhai Technology, Ltd. common stockholders $ Net income before noncontrolling interests Other comprehensive income Foreign currency translation adjustments Comprehensive income Comprehensive income attributable to noncontrolling interests (48,563 ) (43,433 ) (79,586 ) (130,555 ) Comprehensive income attributable to Xinyinhai Technology, Ltd. common stockholders $ Earnings per share attributable to Xinyinhai Technology, Ltd. common stockholders (Note 6) : basic and diluted $ Weighted average number of common stock outstanding See the accompanying notes to condensed consolidated financial statements 2 XINYINHAI TECHNOLOGY, LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) (Stated in US Dollars) Nine months ended September 30, Cash flows from operating activities Net income attributable to Xinyinhai Technology Ltd. common stockholders $ $ Adjustments to reconcile net income attributable to Xinyinhai Technology Ltd. common stockholders to net cash provided by (used in) operating activities : Allowance and obsolete inventories - Depreciation and amortization Loss on disposal of property, plant and equipment - Noncontrolling interests Changes in operating assets and liabilities Trade receivables (1,000,753 ) (29,656 ) Inventories (987,631 ) Other receivables, deposits and prepayments (438,211 ) Trade payables (182,629 ) Customer deposits Other payables and accrued liabilities (36,903 ) Income tax payable (2,163 ) Value added tax payable Net cash flows provided by/(used in) operating activities (322,469 ) Cash flows from investing activities Loans to third parties ) (4,851,717 ) Loans repaid by third parties Payments to acquire property, plant and equipment ) ) Sales proceeds from disposal of property, plant and equipment - Net cash flows used in investing activities (418,746 ) (1,484,828 ) Cash flows from financing activities Collateralized bank loan Repayment of collateralized bank loan (4,611,000 ) (2,933,800 ) Net cash flows provided by financing activities - Effect of foreign currency translation on cash and cash equivalents Net decrease in cash and cash equivalents (238,899 ) (303,285 ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures for cash flow information :- Cash paid for :- Interest paid $ $ Income taxes paid $ $ See the accompanying notes to condensed consolidated financial statements 3 XINYINHAI TECHNOLOGY, LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Stated in US Dollars) 1. Corporation information (a) Xinyinhai Technology, Ltd. (“Xinyinhai” or the “Company”) was incorporated in Utah on October 18, 1985. It currently has two subsidiaries, Winner Sea Group Limited (“Winner Sea”) and Harbin Golden Sea Technology Printing Co., Ltd. (“Harbin Golden Sea”). Winner Sea is a business company organized under the laws of the British Virgin Islands on January 12, 2006. It has conducted no business and is a holding company whose only asset is 90% equity interest in Harbin Golden Sea. Ms. Xie Guihong, a director of the Company, owns the remaining 10% equity interest in Harbin Golden Sea. Harbin Golden Sea is a company located in Harbin City, Heilongjiang Province, the People’s Republic of China (“PRC”). Founded in 1998, Harbin Golden Sea has developed into a leading participant in the PRC’s financial note printing industry. It is one of the companies to which the PRC government has issued the Special Industry Operating Permit and the Government Securities and Documents Duplicating Permit, which are the licenses required in order to be engaged in printing bank vouchers in the PRC. The Company ended its development stage after the share exchange transaction as detailed in note 1(b) to the condensed consolidated financial statements. (b) On June 29, 2006, the Company executed a share exchange agreement (the “Share Exchange”) with the stockholders of Winner Sea whereby the stockholders of Winner Sea exchanged all their Winner Sea shares for 18,000,000 shares of the Company’s common stock, representing 98.3% of the then outstanding stock of the Company. The purchase method under reverse takeover accounting has been applied for the Share Exchange. These condensed consolidated financial statements issued under the name of the legal parent, Xinyinhai, are a continuation of the financial statements of Winner Sea, which include Winner Sea’s majority owned subsidiary Harbin Golden Sea. 2. Description of business The Company, through Harbin Golden Sea, is a leading participant in the PRC’s financial notes printing industry. It provides printing services whose quality equals the highest standards worldwide and imports state-of-the-art printing equipment from overseas that is installed on its advanced software systems, such as anti-falsification software. The Company also earned approximately 4% of its revenue for the current reporting period from its position as a distributor of plasma arc cutting machinery and consumable parts. The plasma arc cutting systems are designed to provide metal workers with clean cuts for metal work that permits little tolerance for error, and are well-known worldwide. 4 XINYINHAI TECHNOLOGY, LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Stated in US Dollars) 3. Summary of significant accounting policies Basis of presentation and consolidation The accompanying unaudited condensed consolidated financial statements of the Company have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (the “SEC”) including the instructions to Form 10-Q and Regulation S-X. Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) have been condensed or omitted from these statements pursuant to such rules and regulation and, accordingly, they do not include all the information and notes necessary for comprehensive consolidated financial statements and should be read in conjunction with the Company’s audited consolidated financial statements for the year ended December 31, 2010, included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. In the opinion of the management of the Company, all adjustments, which are of a normal recurring nature, necessary for a fair statement of the results for the three and nine month periods have been made. Results for the interim periods presented are not necessarily indicative of the results that might be expected for the entire fiscal year. The condensed consolidated financial statements include the accounts of the Company and its subsidiaries. All significant inter-company accounts and transactions have been eliminated in consolidation. Concentrations of credit risk Financial instruments that potentially subject the Company to significant concentrations of credit risk consist principally of cash and cash equivalents, trade receivables and loan to third parties. As of September 30, 2011 and December 31, 2010, substantially all of the Company’s cash and cash equivalents were held by major financial institutions located in the PRC, which management believes are of high credit quality. With respect to trade receivables and loan to third parties, the Company extends credit based on an evaluation of the debtor’s financial condition, generally without requiring collateral. The Company maintains an allowance for doubtful accounts of trade receivables.
